Citation Nr: 0823772	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

2. Entitlement to an initial evaluation in excess of 10 
percent for a service-connected thoracic spine disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hiatal hernia.  

4.  Entitlement to service connection of irritable bowel 
syndrome (IBS).  

5.  Entitlement to service connection of a dental condition.

6.  Entitlement to service connection of heart disease 
[including claimed as secondary to service-connected PTSD, 
hiatal hernia, tinnitus and a thoracic spine disability].




REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney-
at-law


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).   

Procedural history

The veteran served on active duty from February 1968 until 
September 1969.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge.

In July 2005, the RO received the veteran's claim of 
entitlement to service connection for PTSD, a thoracic spine 
condition, hiatal hernia, IBS, heart disease and a dental 
condition.  The July 2005 rating decision granted service 
connection for PTSD and assigned a 30 percent evaluation; 
granted service connection for a thoracic spine condition and 
assigned a 10 percent evaluation; and granted service 
connection for hiatal hernia and assigned a 10 percent 
evaluation.  Service connection of IBS, heart disease and a 
dental condition were denied.  The veteran disagreed with the 
three initially assigned ratings and the denial of service 
connection for IBS, heart disease and a dental condition.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2006.



The issue of entitlement to service connection of heart 
disease [including claimed as secondary to service-connected 
PTSD, hiatal hernia, tinnitus and a thoracic spine 
disability] is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In the December 2005 rating decision, the RO granted the 
veteran's claim of entitlement to tinnitus and assigned a 10 
percent rating therefor; and denied the veteran's request to 
reopen a previously-denied claim of entitlement to service 
connection for hearing loss.  The veteran's February 2006 
Notice of Disagreement specifically limited his disagreement 
to the six issues set out above; only those issues are in 
appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of 
anxiety and sleep disturbance.  The veteran does not pursue 
treatment, did not suffer an employment loss as a result of 
his symptoms and is able to maintain relationships with his 
spouse and child.  

2.  The veteran's back disability is productive of 
thoracolumbar spine range of motion limited to 20 degrees 
extension, lateral flexion to 25 degrees bilaterally and 
rotation to 25 degrees bilaterally; flexion is full.  Medical 
evidence has ruled out ankylosis, spinal deformity, spasm or 
neurological symptomatology.  

3.  The veteran's service-connected gastrointestinal 
condition manifests intermittent heartburn, nausea and 
vomiting; there is no evidence of dysphagia or symptomatology 
productive of considerable impairment to the veteran's 
overall health.  

4.  The competent and probative medical evidence of record 
does not include a diagnosis of irritable bowel syndrome.  

5.  The only identified dental disability is replaceable 
missing teeth.  The competent and probative medical evidence 
of record is against a finding that the veteran suffers from 
a dental condition related to any event in service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an increased disability rating for 
service-connected thoracic spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

3.  The criteria for an increased disability rating for 
service-connected hiatal hernia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2007).

4.  IBS was not incurred in or aggravated by any service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(2007).    

5.  Entitlement to service connection for a dental condition, 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the veteran was provided with VCAA notice via a 
lengthy letter from the RO dated September 9, 2005.  In that 
letter he was advised that VA would obtain all evidence kept 
by the VA and any other Federal agency.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.   The 
VCAA letter specifically informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide an adequate description of the records as well as 
authorization for records not held by the Federal government.  

The September 2005 VCAA letter advised the veteran;  "it's 
still your responsibility to support your claim with 
appropriate evidence."  Moreover, a march 2006 VCAA letter 
informed the veteran as follows:  "If you have any 
information or evidence that you have not previousy told us 
about and that information concerns the level of your 
disability or when it began, please tell us or give us that 
evidence now."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue.  With respect 
to the service connection claims, the veteran's claim has 
been denied based on elements (2), existence of a disability 
and (3), a connection between the veteran's service and the 
claimed disability.  As discussed above, adequate notice as 
to both elements was given in the September 2005 VCAA letter.   

With respect to elements (4), level of disability and (5), 
effective date, the veteran received specific notice as to 
both elements in a March 2006 Dingess letter.  
Moreover, because the five claims which are being adjudicated 
herein are being denied, elements (4) and (5) are moot.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision, VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The Board further notes that the veteran's attorney has not 
alleged that the veteran has received inadequate VCAA notice.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes veteran's service medical records, identified and 
available private medical records, several statements from 
the veteran and reports of VA examinations undertaken in 
October 2005 and December 2005.  

Although the veteran asserted during a VA examination that he 
has used chiropractic care in the past, at no time has the 
veteran or his attorney identified the names of any of these 
chiropractors or the dates of treatment such that the records 
could be obtained.  As is evident from the appropriately 
completed releases submitted by the veteran in support of his 
claims, he is aware of the need to submit releases with an 
adequate description so that private medical records may be 
obtained.  The veteran and his attorney have elected not 
submit a request that VA obtain these records, if they still 
exist.  The Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As was made clear in 
the VCAA letters, if the veteran was aware of relevant 
evidence, it was his responsibility to supply that evidence 
or to inform VA of its existence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  In his March 2006 substantive appeal 
the veteran did not elect a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected PTSD.  

The veteran is seeking entitlement to an initial evaluation 
in excess of 30 percent for service-connected PTSD.  
Essentially he contends that anxiety symptoms, specifically 
panic attacks, warrant the assignment of a higher rating.  

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result. In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130. The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name. 70% 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Fenderson

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007).

Analysis

Schedular rating

The veteran has been assigned a 30 percent disability rating 
for service-connected PTSD.  He is seeking entitlement to an 
increased evaluation.  

As has been discussed above, in order to warrant the 
assignment for the next-higher disability rating of 50 
percent for PTSD there must be evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.
 
The veteran evidently is not receiving any medical treatment 
for his PTSD, and evidently never has.  Accordingly, the 
medical evidence is limited to the October 2005 VA medical 
examination.  

The veteran has asserted that he suffers from panic attacks 
more than once a week and therefore that the criteria for a 
50 percent disability rating have been met.  However, the VA 
examiner noted that the veteran suffered from "subthreshold 
flashbacks" rather than panic attacks.  

Moreover, even assuming for the sale of argument that the 
veteran experiences panic attacks, this alone would not be 
sufficient to approximate the level of disability.  The 
veteran indicated that he "forces himself to go on and not 
let his intrusive recollections interfere with his ability to 
work on his farm."  Thus, while these attacks are 
undoubtedly distressing to the veteran, they are not 
productive of "occupational and social impairment with 
reduced reliability and productivity".  

Indeed, the record is completely negative for any indication 
of occupational impairment due to PTSD symptoms.  The veteran 
worked on his family farm both before and after Vietnam.  
Although in recent years the veteran has worked less on the 
farm, the medical evidence of record indicates that this is 
secondary to non-service connected heart disease rather than 
to PTSD symptomatology.  

With respect to difficulty establishing social relationships, 
the veteran has reported social isolation.  However, it does 
not appear that this is attributable to the veteran's PTSD 
symptomatology per se.  The Board notes that the veteran 
lives in a very rural area and lives at such a distance that 
he foregoes treatment for his medical conditions due to his 
remote location.  Nevertheless, at his October 2005 
examination the veteran reported regularly participating with 
friends in card games, maintaining a marriage for four 
decades and sharing work responsibilities on the farm with 
one of his two children.  Therefore, although the veteran may 
suffer from some social isolation, he has retained 
significant social functioning.  Accordingly, his level of 
social impairment has been contemplated in the currently 
assigned 30 percent disability rating.  

Moreover, there was no finding of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood at the 
time of the October 2005 examination.   

The veteran was assigned a GAF score of 53 at his October 
2005 examination.  
This score reflects moderate symptoms and is roughly 
congruent with the 
30 percent rating which is currently assigned.  Moreover, the 
GAF score takes into account the veteran's financial 
stressors as well as his PTSD symptomatology.    

After having carefully reviewed the record, it is the 
conclusion of the Board that the veteran's PTSD 
symptomatology approximates that which calls for the 
currently assigned 30 percent disability rating.  His primary 
symptoms are chronic sleep disturbances and the subthreshold 
flashbacks.  These are symptoms which are specifically 
contemplated in the currently assigned rating.  

As the criteria for the 50 percent disability rating are not 
met or approximated, it follows that the criteria for the 
still higher 70 or 100 percent disability ratings are 
manifestly not met.  

In the interest of economy, a common discussion of Fenderson 
and extraschedular considerations will be presented below.  



2. Entitlement to an initial evaluation in excess of 10 
percent for a service-connected thoracic spine disability.  

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2007).   Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2007). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2007).


Assignment of diagnostic code

The Board must first consider whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi, supra.  

The veteran's service-connected low back disability is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The Board observes that all thoracic spine 
disabilities, except intervertebral disc syndrome, are rated 
using the same criteria.  

The diagnosis reported in the October 2005 VA examination of 
the veteran was thoracic strain.  No neurological deficiency 
was noted and there was no diagnosis of intervertebral disc 
syndrome.  Based on the diagnosis of thoracic strain, the 
Board determines that the most appropriate diagnostic code is 
Diagnostic Code 5237 and that the General Rating Formula for 
Diseases and Injuries of the Spine is applicable.

Specific rating criteria

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

10%  Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).

Analysis

Schedular rating

The veteran's thoracic spine disability has been evaluated as 
10 percent disabling.  As with the veteran's PTSD, there are 
no medical treatment reports in the file, and the evidence 
pertaining to the current condition of the veteran's thoracic 
spine is limited to an October 2005 VA medical examination.  

In order to warrant the assignment of the next higher 20 
percent disability rating there must be range of motion of 
the lumbar spine limited to not greater than 120 degrees or  
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.
On examination, the  range of motion of the veteran's 
thoracolumbar spine was noted to be flexion to 90 degrees, 
extension to 20 degrees, lateral flexion to 25 degrees 
bilaterally and lateral rotation to 25 degrees bilaterally.  
Combined range of motion was 210 degrees.  [Normal combined 
range of motion is 240 degrees.  
See Note (2) to the General Rating Formula for Diseases and 
Injuries of the Spine.]     

The combined range of motion is greater than 120 degrees.  
Additionally, the October 2005 VA medical examination found 
that there was no spasm, scoliosis, reversed lordosis, or 
abnormal kyphosis.  The criteria for assignment of a 20 
percent disability rating are not met. 

The Board has considered whether or not a still higher 
schedular rating might be warranted.  However, the range of 
motion criteria for the 40 percent disability rating are not 
met.  Moreover, the October 2005 examination contained a 
specific finding that the veteran does not have ankylosis of 
the thoracolumbar spine, favorable or unfavorable, as such 
the ankylosis criteria associated with the assignment of a 
40, 50 or 100 percent disability rating are also not met.  
[Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987).]  

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).   See DeLuca, supra.

The veteran has complained of back pain.  However, there is 
no evidence that such symptomatology warrants the assignment 
of additional disability.  It is clear from the records of 
the October 2005 VA examination that the veteran's pain was 
taken into consideration in measuring range of back motion.  
Moreover, the October 2005 VA examiner, while noting 
weakness, specifically found no evidence of spasm, 
fatigability, incoordination or additional loss of  function 
associated with pain from the veteran's service-connected 
thoracic spine disability. 

Although the Board has no reason to doubt the veteran's 
complains of back pain, there is no evidence of functional 
loss associated therewith.  Thus, there is no basis on which 
to assign a higher level of disability based on 38 C.F.R. §§ 
4.40 and 4.45.    



3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hiatal hernia.  

Pertinent law and regulations

Assignment of diagnostic code

The veteran is currently assigned a 10 disability rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7346 [hiatal 
hernia].   

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  In this case, Diagnostic Code 7346 
[hiatal hernia] is deemed by the Board to be the most 
appropriate, because medical evidence indicates that the 
veteran has been diagnosed with a hiatal hernia, found on 
objective testing in October 2005.  Diagnostic Code 7346 
specifically address the veteran's complaints of heartburn 
(pyrosis) and acid reflux.  

The veteran has not argued that the currently assigned 
diagnostic code is inappropriate.  Accordingly, the veteran's 
disability will continue to be rated under Diagnostic Code 
7346.

Specific rating criteria

Under Diagnostic Code 7346, a 60 percent disability rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent disability rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A 10 percent disability rating is warranted with two 
or more of the symptoms for the 30 percent evaluation, though 
of less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2007).

Analysis

Schedular rating

The veteran's service-connected hiatal hernia has been rated 
10 disabling.  In order for a 30 percent disability rating to 
be awarded under Diagnostic Code 7346, the evidence must show 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

All symptoms must be present.   See Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

The veteran states that he has received no treatment for this 
condition.  Accordingly, the medical evidence is limited to 
the October 2005 VA examination report.  At the time of the 
October 2005 VA medical examination the veteran's 
gastrointestinal complaints were limited to heartburn, 
intermittent nausea and intermittent vomiting.  There was no 
finding of dysphagia and no finding of unexplained weight 
loss or anemia as would indicate that the veteran's hiatal 
hernia symptomatology resulted in a considerable impairment 
of health.  

Thus, all of the symptoms required for a 30 percent rating 
are not present, and a 
30 percent rating therefore cannot be assigned.

The Board also observes that there are no other symptoms 
which have been medically identified or complained of by the 
veteran which would be congruent with a disability rating in 
excess of the currently assigned 10 percent.  Cf. Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

With respect to the criteria for the assignment of a 60 
percent rating, there is no evidence that the veteran has 
hematemsis or melena.  As described above, the October 2005 
VA examination ruled out material weight loss or anemia. 

As was stated in the law and regulations section above, in 
order to warrant the assignment of a 30 percent disability 
rating the evidence must indicate that the veteran 
experiences frequent pyrosis, dysphagia, persistent recurrent 
epigastric distress and regurgitation accompanied by 
substernal or arm or shoulder pain. In the absence of all of 
these symptoms, a 10 percent disability rating is warranted.

Fenderson considerations

The veteran has appealed the initially assigned ratings for 
PTSD, a thoracic spine disability, and a gastrointestinal 
disability.  Accordingly, staged ratings must be considered.  
See Fenderson, supra. The RO has assigned the various 
disability ratings as of the date of the veteran's initial 
claim, July 25, 2005.  

The medical evidence for the current severity each of the 
service-connected disabilities is limited to the October 2005 
VA medical examinations.  Moreover, the veteran has not 
suggested that any of the disabilities was substantially 
better or worse since July 25, 2005.  Accordingly, there is 
no basis to assign staged ratings for any of the service 
connected conditions at any time.  For that reason, the 
30 percent disability rating for PTSD, the 10 percent 
disability rating for the thoracic spine condition and the 10 
percent disability rating for the hiatal hernia are each 
assigned as of the date of service connection, July 25, 2005.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Extraschedular evaluation has not previously been considered 
by the RO.  Accordingly, the Board can not address the 
possibility of the assignment of an extraschedular rating for 
the increased disability ratings at issue.

4.  Entitlement to service connection of irritable bowel 
syndrome.  

The veteran is seeking entitlement to secondary service 
connection of IBS.  
He contends that he suffers from IBS as a consequence of 
service-connected PTSD.

The veteran has not contended, and the evidence does not 
suggest, that the veteran's IBS had its onset during service.  
The Court in Robinson v. Mansfield, 
21 Vet.App. 545 (2008) found that where neither the veteran 
nor the record raises the theory of entitlement to service 
connection on a direct basis, the Board need not sua sponte 
consider and discuss that theory.  Direct service connection 
will be discussed no further herein.



Pertinent law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

At the veteran's October 2005 VA medical examination his 
gastrointestinal complaints were thoroughly evaluated.  It 
was determined that the veteran did not meet any of the 
criteria for diagnosis with IBS.  

There is no competent medical evidence to the contrary, i.e., 
indicating a diagnosis with IBS.  To the extent that the 
veteran himself contends that he suffers from IBS, it is now 
well-settled that lay persons such as the veteran are not 
competent sources of medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The veteran has requested a new VA examination for this 
condition based on his belief as a layperson that he suffers 
from the condition.  However, there is no indication that the 
October 2005 VA medical examination was in any way inadequate 
such that a new examination would be warranted.  The examiner 
clearly reviewed the claims folder and the veteran's 
contentions.  The Board therefore declines to remand this 
issue for another examination.  As the Court has stated, VA's 
"duty to assist is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim." See Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992); see also Counts v. 
Brown, 
6 Vet.App. 473, 478-79 (1994).  

Accordingly, in the absence of a diagnosis of IBS, service 
connection cannot be granted.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].  The benefit 
sought on appeal is therefore denied.  

5.  Entitlement to service connection of a dental condition.

Initial matter - the nature of the claim

A distinction is made between service connection of dental 
disabilities for treatment purposes and for compensation 
purposes.  A veteran may be entitled to service connection 
for certain dental conditions (including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease) for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.

However, in the veteran's July 2005 claim, the veteran 
specified that he was seeking "compensation".  At no time 
has the veteran or his attorney asserted that they are 
seeking entitlement to outpatient dental treatment.  Rather, 
it is clear that the veteran seeks service connection for 
dental disability stemming from in-service trauma.  
Accordingly, the matter before the Board is limited to 
service connection for compensation purposes.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996). In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service. When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(a) and (b) 
(2006).

Analysis 

The veteran claims that he has suffered multiple tooth loss 
and extraction as a result of in-service trauma.    

Applying a Hickson analysis, it is undisputed that as noted 
in the October 2005 VA dental examination that the veteran is 
missing several teeth.

However, under current VA regulations, compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 3.381.  The veteran 
has not submitted or identified any medical evidence 
indicating nonunion or malunion of the maxilla or mandible; 
limited motion of the temporomandibular joint; impairment of 
the ramus, the condyloid process, or the coronoid process; or 
loss of the hard palate; or any dental condition for which 
service-connected for compensation may be granted. 

With respect to missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth", see 38 C.F.R. § 3.381(a), and 
teeth lost as a result of "loss of substance of body of 
maxilla or mandible", see 38 C.F.R. § 4.150.  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).  Only the latter are to 
be considered disabling for purposes of service-connected 
compensation. [The former may be considered service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment; as noted above, 
the veteran has not filed such a claim.]  See also Woodson v. 
Brown, 8 Vet. App. 352, 354 (1995).

In short, the veteran may not be awarded service connection 
for replaceable missing teeth as a matter of law.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that the veteran's missing teeth may be the 
subject of service connection for compensation purposes (and 
as explained immediately above the Board does not believe 
that this is so), the Board will address the remaining two 
Hickson elements.  For reasons stated below, medical nexus 
evidence is against the claim.

With respect to element (2), in-service injury, there is no 
indication that any of the veteran teeth were missing during 
service.  As was noted by the October 2005 VA dental 
examiner, dental charting in July 1969 revealed no missing 
teeth.  However, the veteran has reported an in-service 
injury to his mouth incident to combat (see 
The NOD and the substantive appeal).  The Board believes that 
the combat presumptions apply.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

With respect to element (3), medical nexus, the October 2005 
VA dental examiner stated:  "It is less likely than not that 
the loss of the patient's missing teeth is service related."  
There is no competent medical evidence to the contrary.  To 
the extent that the veteran contends otherwise, his lay 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra.

As was noted above, the fact that the veteran is a combat 
veteran does not establish Hickson element (3).  See 
Libertine, supra.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a dental disability for compensation purposes.  The claim is 
therefore denied.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected thoracic spine disability is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hiatal hernia is denied.  

Entitlement to service connection of irritable bowel syndrome  
is denied.  

Entitlement to service connection of a dental disability for 
compensation purposes is denied.  



REMAND

6.  Entitlement to service connection of heart disease 
[including claimed as secondary to service-connected PTSD, 
hiatal hernia, tinnitus and a thoracic spine disability].

The veteran is also seeking entitlement to service connection 
for heart disease.  
He appears to contend that his chest or heart was injured in 
combat in Vietnam.  See his February 2006 NOD and his March 
2006 substantive appeal.  He also appears to contend that his 
heart disease is secondary to his four service-connected 
disabilities.  See his July 2005 claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

In this case, there is ample evidence of heart disease.  The 
veteran served in combat, so an in-service injury is 
presumed.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  In addition, the veteran is service-
connected for PTSD, hiatal hernia, tinnitus and a thoracic 
spine.  

The December 2005 VA medical examination was undertaken to 
specifically consider whether or not the veteran's coronary 
artery disease had been caused by or aggravated by the 
service-connected disabilities.  However, the examination 
report did not consider the veteran's thoracic spine 
disability.  In addition, there appears to be no medical 
opinion concerning direct service connection.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the December 
2005 reviewing  physician to again review 
the veteran's VA claims folder and to 
provide an opinion, with supporting 
rationale, as to whether there is any 
relationship between the veteran's heart 
disease and his service-connected spine 
disability, with specific consideration of 
as to whether or not the veteran's spine 
disability aggravated the veteran's heart 
disease.  The reviewing physician should 
also render an opinion as to whether the 
in-service injury described by the veteran 
(see the February 2006 NOD and the March 
2006 substantive appeal) could have led to 
his current heart disease.  If the 
December 2005 reviewing physician is not 
available, the record should be reviewed 
by a similarly qualified physician.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2. After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection of heart disease 
including claimed as secondary to his 
service-connected disabilities.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


